COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00417-CV


U.S. CAPITAL INVESTMENTS, LLC                                 APPELLANTS
AND MASSOOD DANESHPAJOOH

                                      V.

SHAWN SHAHBAZI, SHELL ON                                       APPELLEES
WESTERN, INC. AND ROYAL WEST
INVESTMENTS LLC, SERIES E


                                  ------------

         FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY

                                   ----------

                       MEMORANDUM OPINION1

                                   ----------

                              I. INTRODUCTION

     Appellants U.S. Capital Investments, LLC and Massood Daneshpajooh

(Pajooh) conducted a number of commercial real estate transactions with

Appellees Shawn Shahbazi; Shell on Western, Inc.; and Royal West Investments

     1
      See Tex. R. App. P. 47.4.
LLC, Series E (RWI, Series E). The parties later became embroiled in litigation

with each other over claims that the transactions were induced by and tainted

with fraud and misrepresentations. In this appeal following a jury trial, Appellants

argue in five issues that the trial court erred by granting a directed verdict,

refusing to submit jury questions, and disregarding a jury answer related to their

fraud and misrepresentation claims; that the trial court abused its discretion by

admitting an exhibit related to Appellees’ damages; and that the evidence is

legally and factually insufficient to support the jury’s damages finding. We will

affirm.

                                 II. BACKGROUND

      Pajooh is a commercial real estate developer and investor from Houston.

He obtains loans, builds shopping centers, and leases the space, and he buys,

sells, swaps, and owns commercial properties. Pajooh is the principal owner or

member of several entities that he uses to carry out his business dealings,

including U.S. Capital and County Investment LP.

      Shahbazi is a commercial real estate investor from Los Angeles. He buys,

sells, and leases primarily multi- and single-tenant properties, and, like Pajooh,

he is the principal owner or member of several entities that he uses to conduct

his business, including Shell on Western and RWI, Series E.

      In late 2007, Shahbazi contacted Pajooh to inquire about a number of

properties that Pajooh owned in Houston and had listed on the Internet.

Thereafter, Shahbazi traveled to Houston several times, viewed Pajooh’s


                                         2
properties, and expressed interest in some of them, including one located at 675

West Rankin that had a monthly revenue of approximately $18,500. At some

point during their discussions about 675 West Rankin, Shahbazi told Pajooh

about a property that Shahbazi owned in Fort Worth—a gas station and

convenience store located on Western Center Boulevard that had a Church’s

Chicken franchise operating inside. According to Pajooh, Shahbazi (i) gave him

a document (Plaintiff’s Exhibit 1) showing that the “Shell on Western” had an

average net operating income of $33,050 per month and (ii) represented that he

owned the Church’s Chicken franchise. Relying on Shahbazi’s representations,

Pajooh agreed to swap his 675 West Rankin property plus $200,000 for

Shahbazi’s Fort Worth convenience store, including the real property on which

the store was located. Pajooh, however, was unable to acquire financing for the

deal, so he and Shahbazi entered into an Asset Sale and Purchase Contract

whereby U.S. Capital paid $400,000 for Shell on Western’s assets.         Pajooh

traded equity in his 675 West Rankin property to cover the $400,000 (which did

not include the charge for the store’s inventory), and he owner-financed

Shahbazi’s purchase of 675 West Rankin for $1.8 million, which closed on the

same day as the asset purchase. The Bill of Sale and one other document that

Pajooh and Shahbazi executed in relation to the asset purchase contain what

Appellants refer to as “disclaimer of reliance provisions”—confirmations that U.S.

Capital did not rely on any representations made by Shell on Western in

determining to proceed with the asset purchase.


                                        3
      In addition to purchasing Shell on Western’s assets, U.S. Capital agreed to

lease the convenience store from RWI, Series E for two years, with an option to

purchase the real property for $2 million. Pajooh personally guaranteed U.S.

Capital’s performance under the lease agreement. Unlike the asset purchase

documents, neither the lease agreement nor the guaranty contain any disclaimer-

of-reliance provisions.2 The parties signed the asset purchase documents, the

lease agreement, and the guaranty on the same day—May 21, 2008—at the

office of the attorney who prepared the asset purchase documents.

      U.S. Capital operated the convenience store for over two-and-a-half years.

Within the first few weeks or months of ownership, Pajooh noticed that the

business was not generating monthly net operating income of $33,050. He had

also thought that the asset purchase included the Church’s Chicken franchise,

but he soon discovered that Nazih Bayaa, Shell on Western’s owner before

Shahbazi, owned the franchise. Pajooh took steps to take over the franchise, but

he was ultimately unsuccessful. During his ownership of the convenience store,

Pajooh upgraded the gas pumps, installed a surveillance system, obtained a

liquor license, retained the same management and vendors that Shahbazi had

used when he had owned the business, and used some of his own money to



      2
       The lease agreement does contain a provision stating that U.S. Capital
did not rely upon any representation made by RWI, Series E, but the provision
concerns “matters related to the use of the leased premises or Property,” not
representations regarding net operating income.


                                       4
cover expenses, but the business never earned net operating income of $33,050

per month.

      U.S. Capital vacated the convenience store in January 2011 and sued

Appellees for fraud and misrepresentations in the asset purchase, lease

agreement, and guaranty transactions. Appellees asserted counterclaims and

sued Pajooh individually, seeking damages for, among other things, unpaid rent,

inventory that Pajooh never paid for, and expenses incurred upon taking

possession of the convenience store. Pajooh asserted counterclaims for fraud

and misrepresentation against Appellees.

      At the jury trial, Pajooh testified that he developed a close relationship with

Shahbazi during their dealings and that he thought Shahbazi was an honest

person.      Pajooh explained that he had reasonably relied on Shahbazi’s

representations about the convenience store’s net operating income and the

Church’s Chicken franchise; that the representations were false; and that he

would not have agreed to the asset purchase, lease agreement, and guaranty

had he been aware of Shahbazi’s misrepresentations.

      Shahbazi denied ever giving Pajooh the document showing that the

convenience store had a net operating income of $33,050 per month. Instead,

Shahbazi testified that he had given Pajooh Defendant’s Exhibit 28—a “Business

Profit Analysis” reflecting that the Shell on Western had a net operating income




                                         5
of $19,700.3   Nevertheless, Shahbazi said that Pajooh had requested and

reviewed numerous financial documents before executing the agreements and

that he did not even believe the $19,700 figure; Pajooh concluded that the

business was making approximately $8,000 per month. Shahbazi also explained

that if the convenience store had netted approximately $33,000 per month, then

Pajooh would have had a 99% return on his $400,000 investment in only one

year. Shahbazi opined that he would not have sold a business that produced

that amount of income for less than $1.4 or $1.5 million. Shahbazi testified that

he had told Pajooh early in their conversations that he did not own the Church’s

Chicken franchise and that Pajooh had failed to pay numerous debts that the

store had incurred before vacating the property and to properly maintain or repair

numerous pieces of equipment at the store.

      After Appellees rested, the trial court granted a directed verdict in favor of

Appellees on Appellants’ fraud and misrepresentation claims, with the exception

of those relating to the guaranty, concluding that the disclaimer-of-reliance

provisions contained in the asset purchase documents conclusively negated the

reliance element of Appellants’ claims. The jury then found that U.S. Capital

failed to comply with the Asset Sale and Purchase Contract but that Shell on


      3
       In preparing Defendant’s Exhibit 28, Shahbazi essentially adopted the
form of a similar document that was used by a broker who had helped Shahbazi
purchase the Shell on Western. There are other noticeable differences between
Defendant’s Exhibit 28 and Plaintiff’s Exhibit 1, including the insertion of a
disclaimer at the bottom of the document.


                                         6
Western had sustained damages in the amount of $0; that U.S. Capital failed to

comply with its lease agreement with RWI, Series E and that RWI, Series E had

sustained damages in the amount of $352,380; that Pajooh failed to perform his

obligations under his guaranty of the lease agreement but that the guaranty was

procured by fraud that excused his performance thereunder; and that Shell on

Western and RWI, Series E were entitled to recover attorneys’ fees for

representation in the trial court, the court of appeals, and the supreme court. The

trial court later granted Appellees’ motion to disregard the jury’s finding that

Pajooh’s guaranty of the lease agreement was procured by fraud. Consequently,

the trial court signed a final judgment in favor of RWI, Series E and against U.S.

Capital and Pajooh jointly and severally in the amount of $352,380 plus

attorneys’ fees.

          III. ENFORCEABILITY OF DISCLAIMER-OF-RELIANCE PROVISIONS

      Appellants argue in their first and second issues that the trial court erred by

granting a directed verdict and abused its discretion by not submitting jury

questions on Appellants’ fraud and misrepresentation claims and affirmative

defenses, and they argue in their third issue that the trial court erred by

disregarding the jury’s finding that Pajooh’s guaranty of the lease agreement was

procured by fraud. All three issues implicate the trial court’s conclusion that the

disclaimer-of-reliance provisions contained in the Asset Sale and Purchase

Contract are enforceable and, therefore, negated as a matter of law the reliance

element of the fraud and misrepresentation claims that Appellants alleged in


                                         7
connection with their execution of the Asset Sale and Purchase Contract, the

lease agreement, and the guaranty. We therefore address these three issues

together.

      A.    Standards of Review

      A directed verdict is proper when the evidence conclusively establishes the

right of the movant to judgment or negates the right of the opponent.         See

Prudential Ins. Co. of Am. v. Fin. Review Servs., Inc., 29 S.W.3d 74, 77 (Tex.

2000); Farlow v. Harris Methodist Fort Worth Hosp., 284 S.W.3d 903, 919 (Tex.

App.—Fort Worth 2009, pet. denied). Likewise, the trial court may disregard a

jury finding if there is no evidence to support the finding or if it is immaterial.

GuideOne Lloyds Ins. Co. v. First Baptist Church of Bedford, 268 S.W.3d 822,

831 (Tex. App.—Fort Worth 2008, no pet.).          We follow the standards for

assessing legal sufficiency of the evidence. See City of Keller v. Wilson, 168
S.W.3d 802, 823 (Tex. 2005). We review the trial court’s submission of jury

questions for an abuse of discretion. Bedford v. Moore, 166 S.W.3d 454, 458

(Tex. App.—Fort Worth 2005, no pet.).

      B.    Disclaimer-of-Reliance Law and Provisions

      “As a rule, a party is not bound by a contract procured by fraud.” Formosa

Plastics Corp. USA v. Presidio Eng’rs & Contractors, Inc., 960 S.W.2d 41, 46

(Tex. 1998). However, contracting parties have the power to craft provisions that

disclaim reliance on prior representations, and reliance, of course, is an element

common to both fraud and misrepresentation claims. Schlumberger Tech. Corp.


                                        8
v. Swanson, 959 S.W.2d 171, 179 (Tex. 1997); see Grant Thornton LLP v.

Prospect High Income Fund, 314 S.W.3d 913, 923 (Tex. 2010). Juxtaposing

these well-established doctrines leads to controversies like the one in this case,

in which one side claims that the contractually embodied intent of the parties was

to disclaim reliance on prior representations, and the other complains that it

would not have assented to the agreement had it known of a particular

misrepresentation.

      Addressing this issue, our supreme court has reasoned that “[t]he contract

and the circumstances surrounding its formation determine whether the

disclaimer of reliance is binding.” Schlumberger, 959 S.W.2d at 177‒81; see

Italian Cowboy Partners, Ltd. v. Prudential Ins. Co. of Am., 341 S.W.3d 323,

331–36 (Tex. 2011); Forest Oil Corp. v. McAllen, 268 S.W.3d 51, 60 (Tex. 2008).

Specifically, the threshold requirement for an effective disclaimer of reliance is

that the contractual language be “clear and unequivocal” in its expression of the

parties’ intent to disclaim reliance.    Italian Cowboy, 341 S.W.3d at 336;

Schlumberger, 959 S.W.2d at 179. If the provision is clear and unequivocal, the

court should then consider the circumstances surrounding the contract’s

formation. Italian Cowboy, 341 S.W.3d at 337 n.8. Factors that are relevant to

that inquiry include whether the terms of the contract were negotiated, rather

than boilerplate; whether during negotiations the parties specifically discussed

the issue which has become the topic of the subsequent dispute; whether the

complaining party was represented by counsel; whether the parties dealt with


                                        9
each other in an arm’s-length transaction; whether the parties were

knowledgeable in business matters; and whether the release language was

clear. Id.; see Forest Oil, 268 S.W.3d at 60; Matlock Place Apartments, L.P. v.

Druce, 369 S.W.3d 355, 369‒73 (Tex. App.—Fort Worth 2012, pet. denied). An

enforceable disclaimer-of-reliance provision will conclusively negate the reliance

necessary for a fraud and misrepresentation claim. Forest Oil, 268 S.W.3d at 60,

62.   The question of whether an adequate disclaimer of reliance exists is a

question of law. Italian Cowboy, 341 S.W.3d at 333.

      Here, the Bill of Sale for the Asset Sale and Purchase Contract provides in

relevant part as follows:

           WITH THE EXCEPTION OF THE WARRANTIES OF TITLE,
      INCLUDING THE WARRANTY THAT NO LIENS EXIST ON THE
      TRANSFERRED PROPERTIES EXCEPT AS RECITED, [Shell on
      Western] HAS MADE NO AFFIRMATION OF FACT OR PROMISE
      RELATING TO THE TRANSFERRED PROPERTIES THAT HAS
      BECOME ANY BASIS OF THIS BARGAIN, AND FURTHER, [Shell
      on Western] HAS MADE NO AFFIRMATION OF FACT OR
      PROMISE RELATING TO THE TRANSFERRED PROPERTIES
      THAT WOULD CONFORM TO ANY SUCH AFFIRMATION OR
      PROMISE.

Pajooh, on behalf of U.S. Capital, and Shahbazi, on behalf of Shell on Western,

signed the document. Pajooh and Shahbazi also signed an “Acknowledgment

and Hold Harmless Agreement,” another part of the Asset Sale and Purchase

Contract, that stated in relevant part,

            The Buyer [U.S. Capital] hereby acknowledges that it has
      done its own due diligence in making its determination to proceed
      with its purchase of the business and has not relied on any
      representations by the Seller in making its determination. Buyer


                                          10
      acknowledges that it has made an independent determination as to
      the feasibility of the profitability of the operation of said business,
      and after careful evaluation has determined to move forward and
      purchase the business according to the terms of the contract. . . .

            Buyer hereby releases and holds the Seller harmless of any
      and all liability regarding the sale of the business within the limits of
      the law.[4]

      C.     Enforceability of Disclaimer-of-Reliance Provisions as to Asset
             Sale and Purchase Contract

      The asset purchase documents that Pajooh signed on behalf of U.S.

Capital thus contain not one, but two disclaimer-of-reliance provisions confirming

that U.S. Capital did not rely on any representations made by Shell on Western in

deciding to sign the Asset Sale and Purchase Contract. The disclaimers are

unconditional and easy to understand. The disclaimer contained in the three-

page Bill of Sale is written in capital letters and located just above where Pajooh

signed the document; it is not buried among dozens of other provisions in a

lengthy document. And while the disclaimer in the Acknowledgment and Hold

Harmless Agreement is not written in capital letters, the document is only a half-

page long.   We hold that the disclaimer provisions clearly and unequivocally




      4
        The parties additionally signed a “Closing Acknowledgement,” pursuant to
which each party acknowledged that it had conducted an independent
investigation or assessment of the material facts relied upon in the transaction.
But the document, when read in its entirety, is primarily meant to confirm that the
law firm responsible for preparing the asset purchase documents provided no
legal advice and that neither U.S. Capital nor Shell on Western relied upon any
representations by the law firm.


                                         11
express the parties’ intent to disclaim reliance on prior representations. See id.

at 336; Schlumberger, 959 S.W.2d at 179.

      Regarding the circumstances surrounding the formation of the agreement,

Shahbazi testified that he chose Julia Barth, a real estate attorney who owns a

law firm and a title company, to prepare the documents and that he and Pajooh

met at Barth’s office to sign the documents. Barth explained, and Pajooh and

Shahbazi signed a document confirming, that she acted as a neutral third party

whose only role was to prepare the documents for Pajooh and Shahbazi to

review and sign. Indeed, she testified that she did not give any legal advice to

either party, that neither side was represented by an attorney, and that she

“papered [the] transaction and did the escrow services on [the] transaction.”

Barth explained where she obtained the information to prepare the documents:

             [Barth]: I had done, I think, three transactions for these same
      parties. And, typically, they would call me and give me instructions
      on what the terms of their deal was, and then I would draft
      documents, send them out to the parties, and then they would call
      me or come into my office and explain what they want to change,
      and I would change them on the spot, hand them back out until
      documents were in the form that the parties agreed on.

             [Shahbazi’s counsel]: Is that probably what you did in this
      particular case?

            [Barth]: I’m sure that’s what I did in this particular case.

      Pajooh testified that the disclaimer-of-reliance provisions were not

negotiated or discussed and that he did not review the documents before signing




                                         12
them, but Barth had a different recollection of Pajooh’s participation in the

process:

            [Barth]: Danesh is pretty sophisticated. And both . . . parties
     instructed me on changes to make to the documents. They argued
     a lot amongst themselves. They tied up my conference room for a
     full day, I think, on this transaction arguing about the terms of the
     deal. Because . . . [m]y policy is I don’t get in the middle of it. I wait
     for them to come to their agreement and then let me know what it is
     they want me to do. So both of them are heavily involved in making
     sure these documents were how they wanted them to be.

            [Shahbazi’s counsel]: If Mr. Pajooh had represented to this
     jury that he was inexperienced in this kind of thing, would that be
     your observation?

           [Barth]: No.

           [Shahbazi’s counsel]: And if Mr. Pajooh represented to this
     jury that he didn’t have a chance to read the documents you
     prepared, would that be your recollection?

           [Barth]: No.

           [Shahbazi’s counsel]: Okay. To your knowledge, did you
     observe Mr. Pajooh actively participating in various drafts of these
     documents?

           [Barth]: Yes.

                  ....

           [Shahbazi’s counsel]: Would you ever personally close a
     transaction with someone who had not had an opportunity to read
     the papers?

           [Barth]: No.

           [Shahbazi’s counsel]: Okay. If someone asked you -- For
     example, if Mr. Pajooh had asked you in this case, “I’m not ready to
     close. I need to take these papers to a lawyer,” would you have
     postponed the closing?


                                        13
            [Barth]: Yes.

           [Shahbazi’s counsel]: If he had said, “I need to have my CPA
      consulted on this, and I’m not ready to sign them until I talk to my
      CPA,” would you have postponed the closing?

            [Barth]: Yes.

             [Shahbazi’s counsel]: Can you force anybody to sign papers
      at a closing?

            [Barth]: No. And I didn’t during this transaction.

Barth elaborated even further during what was apparently a particularly heated

cross-examination,

             [Barth]: And I just also want you to know I’m not here because
      I want to be, and I don’t really care about either one of these two
      guys. But this guy came into my office and negotiated all day long
      with this guy until they came up with an agreement they both were
      happy with and they both signed their name to.

            [Pajooh’s counsel]: And the provisions that we’ve talked about
      are none of the things they evidently negotiated, because none of
      them got changed.

            [Barth]: I wouldn’t know. I wasn’t there.

            [Pajooh’s counsel]: I asked you if these were your -- was this
      your wording, and you said “yes.”

            [Barth]: This is my wording, --

                  ....

            [Barth]: -- but these two parties reviewed the documents, read
      the documents, signed the documents, because they agreed to the
      language in the documents. I don’t understand --




                                        14
            Are you trying to make it look like -- It seems like you want me
      to say like I pushed this guy or this guy to sign something. I don’t
      care. People can sign or not sign. They can close or not close.

             This guy and this guy, these are the terms they asked me to
      prepare. I prepared them and they signed them, and they went
      away happy campers until later somebody clearly wasn’t happy.
      And that’s why I prepared all these documents, because I see this all
      the time as a real estate attorney and a business attorney. People
      buy stores and then they can’t run them and then they run them into
      the ground and they get pissed because the seller supposedly
      misrepresented.

      A primary underlying consideration in evaluating the enforceability of a

disclaimer-of-reliance provision is the sophistication of the parties involved. See

Italian Cowboy, 341 S.W.3d at 332‒36. Shahbazi described Pajooh as a “very

good negotiator” and further testified,

             He’s a very smart businessman. He’s very intelligent. He
      knows real estate very well. He knows all the contract. He
      understands the part -- each part of the contract. He knows it better
      than me. He taught me a lot of stuff even in the lease and contract.
      He said he has bachelor’s degree in engineering. He said he has
      master’s degree in economy, I believe. And he also told me he went
      to law school. So he -- he could read and write very nice, better than
      me, maybe.

Barth described Pajooh as sophisticated no fewer than three times during her

testimony and also said that he had told her that he went to law school. Pajooh

has an engineering degree and a master’s degree in industrial management.

      Even in the absence of Shahbazi’s and Barth’s testimony, the record

reveals that Pajooh is an experienced real estate investor who knows his craft

well—he owns multiple properties, he is the principal owner or member of

multiple entities that he uses to operate his business, he understands and has


                                          15
the ability to utilize financial documents related to his business transactions, and

he is skilled in negotiating real estate business deals. The trial court denied

Shahbazi’s     motion   for   a   directed    verdict   as   to   Pajooh’s   fraud   and

misrepresentation claims after Pajooh rested, but it changed course and granted

the motion after Shahbazi had presented his evidence and rested.               The trial

court’s reasoning for doing so is apparent—the evidence considered as a whole

overwhelmingly demonstrates that Pajooh is a sophisticated business player who

knew precisely what he was doing when he executed the asset purchase

documents on behalf of U.S. Capital.              Neither Pajooh nor Shahbazi were

represented by counsel, and there is conflicting evidence regarding whether the

disclaimer-of-reliance provisions were specifically negotiated; but there is

considerable evidence that an arm’s-length transaction occurred on May 21,

2008, between two individuals who are experienced and knowledgeable in

business matters, particularly Pajooh. Accordingly, having concluded that the

disclaimer provisions clearly and unequivocally express the parties’ intent to

disclaim reliance on prior representations, and having considered the

circumstances surrounding the contract’s formation, we hold that, as to the Asset

Sale   and     Purchase   Contract,    the    disclaimer-of-reliance   provisions    are

enforceable.




                                             16
      D.    Enforceability of Disclaimer-of-Reliance Provisions as to Lease
            Agreement and Guaranty

      Appellants additionally argue that “it cannot be genuinely disputed that” the

disclaimer-of-reliance provisions relate “at most” to the Asset Sale and Purchase

Contract and not to the lease agreement and the guaranty. Appellants point out

that the disclaimer-of-reliance provisions are contained in only the asset

purchase documents, that neither the lease agreement nor the guaranty has any

disclaimer language similar to that found in the asset purchase documents, and

that RWI, Series E and Pajooh were not parties to the Asset Sale and Purchase

Contract. Because the disclaimer provisions do not apply to the lease agreement

or the guaranty, and because Appellants pleaded and presented evidence of

Appellees’ fraud and misrepresentations in relation to the lease agreement and

the guaranty, Appellants argue that the trial court erred by directing a verdict as

to those claims, abused its discretion by refusing to submit jury questions as to

those claims, and erred by disregarding the jury’s finding that Pajooh’s guaranty

of the lease agreement was procured by fraud.

      In directing a verdict and disregarding the jury’s finding, the trial court

implicitly concluded that the disclaimer provisions contained in the Asset Sale

and Purchase Contract applied to the lease agreement and the guaranty.

Appellants argued at the hearing on their motion for new trial that the disclaimer

provisions did not relate to the lease agreement or the guaranty—the same

argument that they raise on appeal—but the trial court declined to alter its ruling.



                                        17
During the hearing on Appellees’ motion to disregard the jury’s finding,

Appellees’ counsel acknowledged that the guaranty does not contain any

disclaimer-of-reliance language, but he argued that the disclaimers contained in

the asset purchase documents applied to “everything,” which would include the

lease agreement and the guaranty. The argument was no model of clarity, but

we understand what counsel meant.

      In this and numerous other jurisdictions, there is a well-established line of

authority “that instruments pertaining to the same transaction may be read

together to ascertain the parties’ intent, even if the parties executed the

instruments at different times and the instruments do not expressly refer to each

other.” Fort Worth ISD v. City of Fort Worth, 22 S.W.3d 831, 840 (Tex. 2000);

see Veal v. Thomason, 138 Tex. 341, 348, 159 S.W.2d 472, 475 (1942) (“It is the

settled rule in this State, as well as the rule generally, that written contracts

executed in different instruments whereby a single transaction or purpose is

consummated are to be taken and construed together as one contract.”).

Moreover, “instruments may be construed together or treated as one contract

even though they are not between the same parties.”         Jones v. Kelley, 614
S.W.2d 95, 98 (Tex. 1981). Consequently, “[i]n appropriate instances, courts

may construe all the documents as if they were part of a single, unified

instrument.” Fort Worth ISD, 22 S.W.3d at 840.

      Several cases are demonstrative. In one well-cited opinion, the Second

Circuit held that the district court had properly construed together an asset


                                        18
purchase agreement and a lease agreement—documents similar to those

involved in this case. See Commander Oil Corp. v. Advance Food Serv. Equip.,

991 F.2d 49, 52‒53 (2nd Cir. 1993). The court reasoned,

             [T]he Asset Purchase Agreement relates to the assets and
       business that Slater sold to PSI, while the Lease involves PSI’s
       rental from Slater of the Glen Cove and Elizabeth premises.
       However, the two transactions were intertwined.       They were
       component parts of a single business transaction whereby PSI
       would purchase Slater’s business and lease the premises from
       Slater on which to operate it. Each depended on the other; neither
       stood alone.

Id. at 53.

       The Fifth Circuit used similar reasoning in determining whether an

arbitration provision contained in one agreement applied to claims arising under

a different agreement. See Pers. Sec. & Safety Sys. Inc. v. Motorola Inc., 297
F.3d 388, 391‒95 (5th Cir. 2002). Like Appellants’ argument in this case, the

appellant in Motorola argued that the arbitration provision contained in a product

development agreement was inapplicable to its claims under a separate stock

purchase agreement. Id. at 393. The Fifth Circuit disagreed:

       [T]he Stock Purchase Agreement and the Product Development
       Agreement were both key elements of a transaction in which
       Motorola agreed to provide financing in return for a stake in PSSI
       and access to PSSI’s technology. Although the Stock Purchase
       Agreement and the Product Development Agreement govern
       different facets of the parties’ relationship, the agreements must be
       construed together because they were executed at the same time as
       part of the same overall transaction.

Id.




                                        19
      Here, Pajooh and Shahbazi had originally agreed to swap Pajooh’s 675

West Rankin property plus $200,000 for Shahbazi’s Fort Worth convenience

store, including the real property, but Pajooh was unable to acquire financing, so

he purchased Shell on Western’s assets, leased the property, and signed a

personal guaranty.      The Asset Sale and Purchase Contract, the lease

agreement, and the guaranty were executed on the same day, at the same

place, by the same two individuals (albeit on behalf of several different entities),

and as part of a single business transaction.       Indeed, the lease agreement

provides that U.S. Capital may use the leased premises only for the “operation of

[a] gas station and convenience store, Church’s Chicken, and Car Wash.” And

the Asset Sale and Purchase Contract states that U.S. Capital desires to

purchase all of the business assets located at “3605 Western Center, Fort Worth,

Texas,” which is the same property that U.S. Capital agreed to lease from RWI,

Series E. Pajooh testified extensively about his negotiations with Shahbazi and

agreed that he had relied upon Shahbazi’s representations when entering into

the “contracts” and that he would not have signed “anything” if he had been

aware that the representations were not true. Pajooh thus described the overall

process in terms of one transaction between him and Shahbazi, not three

separate agreements. Like the courts in Commander Oil and Motorola treated

the agreements in those cases, we are compelled under these circumstances to

construe the Asset Sale and Purchase Contract, the lease agreement, and the




                                        20
guaranty as if they are a single instrument. See Fort Worth ISD, 22 S.W.3d at

840.

       We have already held that the disclaimer-of-reliance provisions are

enforceable as to the Asset Sale and Purchase Contract. Because we construe

that agreement along with the lease agreement and the guaranty, we hold that

the disclaimer provisions are also enforceable against those agreements.

Accordingly, Appellees negated as a matter of law the reliance element of

Appellants’ fraud and misrepresentation claims and affirmative defenses as they

pertain to the Asset Sale and Purchase Contract, the lease agreement, and the

guaranty. See Schlumberger, 959 S.W.2d at 181. The trial court did not err or

abuse its discretion by granting a directed verdict, refusing to submit jury

questions, and disregarding the jury’s findings as to those claims and defenses.

We overrule Appellants’ first, second, and third issues.

                     IV. ISSUES RELATED TO DAMAGES FINDING

       A.    Defendant’s Exhibit 78

       In their fourth issue, Appellants argue that the trial court abused its

discretion by admitting Defendant’s Exhibit 78, a summary of Appellees’

damages. Appellants objected that the documents attached to the summary—

invoices    and   other   documents   establishing   Appellees’   damages—were

inadmissible hearsay.

       We review a trial court’s decision to admit or exclude evidence for an

abuse of discretion.      In re J.P.B., 180 S.W.3d 570, 575 (Tex. 2005).    The


                                        21
erroneous admission of evidence requires reversal only if the error probably

(though not necessarily) resulted in an improper judgment. Tex. R. App. P. 44.1.

      Defendant’s Exhibit 78 contains a summary of (i) the expenses that

Shahbazi incurred for the numerous debts and fees that he paid and the repairs

that he made upon retaking possession of the convenience store and (ii) the

amounts due and owing under the lease agreement. To the extent that the

summary was inadmissible because the documents attached to it were hearsay,

the erroneous admission of the exhibit was harmless because Shahbazi provided

his own testimony about much, if not all, of the same items and figures that are

set out in Defendant’s Exhibit 78.      See Owens-Corning Fiberglass Corp. v.

Malone, 916 S.W.2d 551, 559 (Tex. App.—Houston [1st Dist.] 1996) (“When

erroneously admitted evidence is merely cumulative, any error in its admission is

harmless.”), aff’d, 972 S.W.2d 135 (Tex. 1998); Welder v. Welder, 794 S.W.2d
420, 430 (Tex. App.—Corpus Christi 1990, no writ) (holding that error in

admitting summaries was harmless because they were cumulative of witness’s

testimony). We overrule Appellants’ fourth issue.

      B.    Evidentiary Sufficiency of Damages Finding

      Appellants argue in their fifth issue that the evidence is legally and factually

insufficient to support the jury’s finding awarding RWI, Series E damages in the

amount of $352,380 for U.S. Capital’s failure to comply with the lease agreement.

      We may sustain a legal sufficiency challenge only when (1) the record

discloses a complete absence of evidence of a vital fact, (2) the court is barred


                                         22
by rules of law or of evidence from giving weight to the only evidence offered to

prove a vital fact, (3) the evidence offered to prove a vital fact is no more than a

mere scintilla, or (4) the evidence establishes conclusively the opposite of a vital

fact. Uniroyal Goodrich Tire Co. v. Martinez, 977 S.W.2d 328, 334 (Tex. 1998),

cert. denied, 526 U.S. 1040 (1999); Robert W. Calvert, “No Evidence” and

“Insufficient Evidence” Points of Error, 38 Tex. L. Rev. 361, 362–63 (1960). In

determining whether there is legally sufficient evidence to support the finding

under review, we must consider evidence favorable to the finding if a reasonable

factfinder could and disregard evidence contrary to the finding unless a

reasonable factfinder could not. Cent. Ready Mix Concrete Co. v. Islas, 228
S.W.3d 649, 651 (Tex. 2007); City of Keller v. Wilson, 168 S.W.3d 802, 807, 827

(Tex. 2005).

      When reviewing an assertion that the evidence is factually insufficient to

support a finding, we set aside the finding only if, after considering and weighing

all of the evidence in the record pertinent to that finding, we determine that the

credible evidence supporting the finding is so weak, or so contrary to the

overwhelming weight of all the evidence, that the answer should be set aside and

a new trial ordered. Pool v. Ford Motor Co., 715 S.W.2d 629, 635 (Tex. 1986)

(op. on reh’g); Cain v. Bain, 709 S.W.2d 175, 176 (Tex. 1986); Garza v. Alviar,

395 S.W.2d 821, 823 (Tex. 1965).

      As a general rule, the jury has broad discretion to award damages within

the range of evidence presented at trial, so long as a rational basis exists for its


                                        23
calculation.   Gulf States Utils. Co. v. Low, 79 S.W.3d 561, 566 (Tex. 2002).

Shahbazi testified that Appellees sustained damages in the amount of $565,930

(1) due to U.S. Capital’s failure to pay amounts due and owing under the lease

agreement ($282,380) and (2) resulting from the debts and fees that he paid and

repairs that he made after retaking possession of the convenience store

($283,550). Appellants take issue with a number of items that contribute to the

$283,550 figure, arguing that some amounts are not evidence of damages, that

some are amounts that RWI, Series E would have incurred irrespective of when

U.S. Capital vacated the store, and that some amounts were merely for ordinary

maintenance, but Appellants do not complain about Shahbazi’s testimony that

RWI, Series E sustained damages of over $282,000 for U.S. Capital’s failure to

pay all or some rent from February 2010 through January 2011, nor do they

complain about Shahbazi’s testimony that he was never paid $130,000 for the

convenience store’s inventory.5        Those two figures alone (adding up to over

$400,000) account for much more than what the jury actually awarded as

damages.       Applying the appropriate standards of review, we hold that the

evidence is legally and factually sufficient to support the jury’s damages finding.

We overrule Appellants’ fifth issue.



      5
       Pajooh testified that he paid the $130,000 inventory debt by reducing the
price by that same amount of yet another property that he sold to Shahbazi after
the transaction on May 21, 2008, but the jury could have chosen to believe
Shahbazi’s testimony. See City of Keller, 168 S.W.3d at 819.


                                           24
                                V. CONCLUSION

      Having overruled all of Appellants’ issues, we affirm the trial court’s

judgment.6



                                                 /s/ Bill Meier

                                                 BILL MEIER
                                                 JUSTICE

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: May 1, 2014




      6
       To the extent that Appellees make a request regarding conditional
appellate attorneys’ fees, the trial court’s final judgment addresses that issue.


                                       25